Citation Nr: 1043243	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-09 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of medical expenses the 
Veteran incurred for treatment at Jennings American Legion 
Hospital, for the period from April 12, 2006 through April 14, 
2006.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and J.A.




ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to July 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2006 decision in which the South Central VA Health 
Care Network denied payment or reimbursement for unauthorized 
medical expenses the Veteran incurred at Jennings American Legion 
Hospital, from April 12, 2006 through April 14, 2006.  The 
Veteran filed a notice of disagreement (NOD) in February 2007, 
and the South Central VA Health Care Network issued a statement 
of the case (SOC) in August 2008.  The Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in February 2009.  

In March 2010, the Veteran and his wife, J.A., testified during a 
Board hearing before the undersigned Veterans Law Judge at the RO 
in New Orleans, Louisiana; a transcript of that hearing is of 
record.

In July 2010, the Board requested an additional medical opinion 
on this case from the Veterans Health Administration (VHA).  An 
opinion was obtained, and in October 2010 the Veteran and his 
representative were sent a copy of the opinion.  In November 
2010, the Board received additional argument, along with a waiver 
of the remaining 60-day period to submit additional evidence 
and/or argument. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran incurred medical expenses for treatment at 
Jennings American Legion Hospital from April 12, 2006 through 
April 14, 2006; these expenses were not authorized by VA.  

3.  The pertinent evidence is, at least, in relative equipoise on 
the question of whether the private medical treatment the Veteran 
received for the period from April 12, 2006 through April 14, 
2006 was for a continued medical emergency of such nature that he 
could not have been safely transferred to a VA or other Federal 
facility.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for payment or reimbursement of unauthorized medical 
expenses the Veteran incurred at Jennings American Legion 
Hospital from April 12, 2006 through April 14, 2006, are met.  
38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.52, 17.120, 17.130, 17.1000, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim on appeal, the Board 
finds that all notification and development action needed to 
fairly adjudicate this claim has been accomplished.  



II.  Analysis

The Veteran is seeking payment or reimbursement for unauthorized 
medical expenses he incurred for treatment at Jennings American 
Legion Hospital, for the period from April 12, 2006 through April 
14, 2006.  

Generally, the admission of a veteran to a non-VA hospital at VA 
expense must be authorized in advance.  See 38 C.F.R. § 17.54 
(2010).  Here, the Veteran's treatment at the non-VA facility was 
not authorized in advance, and the appellant does not so contend.  

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, 
VA may reimburse veterans for unauthorized medical expenses 
incurred in non-VA facilities.  Here, however, the evidence does 
not show, nor does the Veteran contend, that he meets the 
criteria for reimbursement under the provisions of 38 U.S.C.A. § 
1728. 

Alternatively, payment or reimbursement for emergency services 
for nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. 
§ 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2010); these 
are the provisions under which the claim has primarily been 
considered.

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177.  The 
provisions of the Act became effective as of May 29, 2000.  To be 
eligible for reimbursement under this authority the Veteran has 
to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider.

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 (U.S.C. 1728 
authorizes VA payment or reimbursement for emergency treatment to 
a limited group of veterans, primarily those who receive 
emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002 (2010).

The Board points out that, during the pendency of this appeal, a 
portion of 38 U.S.C.A. § 1725 was amended.  See the Veterans' 
Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 
110-387, § 402(a), 122 Stat. 4123 (2008).  Prior to October 10, 
2008, 38 U.S.C.A. § 1725 defined "emergency treatment" as medical 
care or services furnished when VA or other Federal facilities 
are not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are rendered 
in a medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only until 
such time as the Veteran can be transferred safely to a VA or 
other Federal facility.  See 38 U.S.C.A. § 1725(f)(1) (2002).

Effective October 10, 2008, 38 U.S.C.A. § 1725(f)(1) was amended 
by striking subparagraph (C) and inserting the following new 
subparagraph (C):

''(C) until- ''(i) such time as the [V]eteran can be transferred 
safely to a Department facility or other Federal facility and 
such facility is capable of accepting such transfer; or ''(ii) 
such time as a Department facility or other Federal facility 
accepts such transfer if- ''(I) at the time the [V]eteran could 
have been transferred safely to a Department facility or other 
Federal facility, no Department facility or other Federal 
facility agreed to accept such transfer; and ''(II) the non- 
Department facility in which such medical care or services was 
furnished made and documented reasonable attempts to transfer the 
[V]eteran to a Department facility or other Federal facility."  
See the Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).

While the revised provision became effective when the law was 
signed on October 10, 2008, there was no specific effective date 
or applicability date indicated for the provision.  There is a 
general presumption against the retroactive effect of new 
statutes.  See Landgraf v. USI Film Products, 511 U.S. 244 
(1994).  In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 
(1994), the United States Supreme Court recognized that 
"retroactivity is not favored in the law" and "the presumption 
against retroactive legislation is deeply rooted in our 
jurisprudence."  At the same time, "[a] statute does not operate 
'retrospectively' merely because it is applied in a case arising 
from conduct antedating the statute's enactment or upsets 
expectations based in prior law."  Id. at 269 (internal citations 
omitted).  Therefore, in analyzing whether a particular statute 
should be applied to a case that originated before the statute 
was passed, a court "must ask whether the new provision attaches 
new legal consequences to events completed before its enactment."  
Id. at 269-70.

To determine whether the application of a new statute would have 
retroactive effect, the Supreme Court has held that the following 
three factors should be considered: (1) whether it would impair 
rights possessed by a party when he acted, (2) whether it would 
increase a party's liability for past conduct, or (3) whether it 
would impose new duties with respect to already completed 
transactions.  Id. at 280.  If the statute is found to have a 
retroactive effect, then "our traditional presumption teaches 
that it does not govern absent clear congressional intent 
favoring such a result."  Id.

The United .States Court of Appeals for the Federal Circuit has 
created a three-part test encompassing the factors laid out in 
Landgraf: (1) "the nature and extent of the change of the law;" 
(2) "the degree of connection between the operation of the new 
rule and a relevant past event;" and (3) "familiar considerations 
of fair notice, reasonable reliance, and settled expectations."  
Princess Cruises v. United States, 397 F.3d 1358, 1363-64 (Fed. 
Cir. 2005) (quoting Landgraf, 511 U.S. at 270). If, under this 
test, a rule or regulation appears to have a retroactive effect, 
then the rule or regulation cannot be applied to cases pending at 
the time of its promulgation.  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003) (discussing that most statutes and regulations 
liberalizing the criteria for entitlement to a benefit may be 
applied to pending claims because they would affect only 
prospective relief).

In the present case, the Veteran is seeking payment from VA for 
unauthorized medical expenses incurred in April 2006-more than 
two years prior to the enactment of this legislation.  The Board 
points out that the Veteran is not seeking prospective relief by 
way of the payment of monthly disability compensation payments, 
but rather is seeking payment of/reimbursement for a debt or 
financial obligation previously incurred.  To apply the 
amendments retrospectively would increase VA's liability for past 
conduct and impose new duties with respect to already completed 
events.  As such, the Board finds that the amendments should not 
be applied retroactively.

In this appeal, the primary question at issue is whether 
subsection (d) of section 17.1002 is satisfied.  The provisions 
provide that payment or reimbursement will continue beyond the 
initial emergency evaluation if there continues to be a medical 
emergency of such a nature that the Veteran could not have been 
safely transferred to a VA or other Federal facility.

In this case, the South Central VA Health Care Network determined 
that the Veteran met the criteria for reimbursement for emergency 
treatment rendered on April 11, 2006 at Jennings American Legion 
Hospital, but that the Veteran's condition had stabilized by 
April 12, 2006, and he could have been safely transferred to 
their facility at that time; thus, he did not meet the criteria 
of 38 C.F.R. § 17.1002(d) after April 11, 2006.  The Veteran 
argues that, regardless of whether a bed was available, he could 
not have been safely transferred to a VA facility at any point 
through April 14, 2006.  

The facts of this case are as follows.  The Veteran went to the 
emergency room at Jennings American Legion Hospital in the early 
morning of April 11, 2006 with complaints of subcostal upper quadrant 
abdominal pain with nausea that had progressively worsened over the 
prior two days.  His white blood cell count was found to be elevated.  
The Veteran was eventually admitted to the hospital in the early 
afternoon and started on continuous infusion of Zosyn.  The admitting 
diagnosis was abdominal pain with possible gall bladder disease.  The 
results of a CT scan then revealed an acute inflammatory process and 
ascending colon with an 8x12 mm calcification probably representing a 
ductal stone.  The findings were consistent with acute cholecystitis 
and acute colitis involving the ascending colon as a single process 
associated with an 8x10 mm stone, which was probably a cystic duct.    
	

Subsequently, on April 12, 2006, the Veteran underwent a laparoscopic 
cholecystectomy, with intraoperative cholangiography, for chronic 
gangrenous cholecystitis.  The operative report reflects that the 
Veteran's gallbladder was chronically gangrenously inflamed resulting 
in a highly difficult procedure.   An April 13, 2006 hospital 
discharge summary reflects that the Veteran tolerated the procedure 
without difficulty and was doing well postoperatively with no 
problems or difficulties.  It was noted that the Zosyn drip was being 
continued for the day to treat the Veteran's generalized septicemia.  
The Veteran was then discharged the following morning. 

As mentioned, in July 2010, the Board requested a VHA opinion 
regarding whether, and, if so, at what point, after beginning 
treatment at Jennings American Legion Hospital, the Veteran could 
have been safely transferred to a VA facility for treatment of 
his cholecystitis.  

In September 2010, the Board received a VHA opinion from Dr. 
Neyman.  She opined that "[d]ue to the diagnosis of gangrenous 
cholecystitis and sepsis [the Veteran] was not stable for 
transfer to a VA Hospital, even had a bed become available after 
his admission to the outside hospital.  It is therefore my 
professional opinion that the VA should pay for the remaining 
hospital stay for [the Veteran] at the outside hospital."  

The Board notes that the only medical opinions contrary to Dr. 
Neyman's are reflected in the South Central VA Health Care 
Network's December 2006 decision and August 2008 reconsideration 
review-each of which also contains a clinical review.  In the 
December 2006 decision, the clinical review notes that the 
Veteran could have been seen by VA on the morning of April 12, 
2006; however, there was no rational given for this opinion.  
Furthermore, although the signature is illegible, it appears that 
the clinical reviewer was a registered nurse rather than a 
licensed physician.  Similarly, the August 2008 reconsideration 
clinical review indicates that the Veteran could have been 
transferred to VA for surgery and motes that the Veteran said 
that he wished to be transferred.  The reviewer's signature is 
illegible and the individual's qualifications are unclear; 
however, again, there was no rationale given for this opinion and 
the Board notes that the Veteran's wishes are irrelevant to the 
question of whether he could be safely transferred.  Most likely, 
and as explained during the September 2010 Board hearing, the 
Veteran wished to be transferred to VA so that he would not have 
to pay hospital expenses out-of-pocket.  

In this case, the Board accepts as highly probative the opinion 
of Dr. Neyman, which, as indicated, includes a full summary of 
the Veteran's pertinent medical history and a rationale 
supporting the conclusion.  Arguably, such opinion is more 
probative than the opinions given by the clinical reviewers in 
December 2006 and August 2008.  In any event, when Dr. Neyman's 
opinion is considered in light of the other medical opinion 
evidence of record and the Veteran's testimony, the Board finds 
that, at the very least, the pertinent evidence is in relative 
equipoise on the question of whether the private medical 
treatment the Veteran received for the period from April 12, 2006 
through April 14, 2006 was for a continued medical emergency of 
such nature that he could not have been safely transferred to a 
VA or other Federal facility.  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 
38 U.S.C.A. § 5107;Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Given the totality of the evidence, and resolving all reasonable 
doubt in the Veteran's favor, the Board finds that the criteria 
for payment or reimbursement of unauthorized medical expenses 
incurred by the Veteran at Jennings American Legion Hospital, for 
the period from April 12, 2006 through April 14, 2006, are met.  


ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred by the Veteran at Jennings American Legion Hospital, for 
the period from April 12, 2006 through April 14, 2006, is 
granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


